DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the Final Office Action on the merits of Application No. 15/908251, filed on 02/28/2018. Claims 1-20 are still pending in the application. Claims 5, 10-11 and 19 withdrawn from further consideration.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the crowned running surface of claim 13, the V-shaped running surface and V-belt of claim 14, and the concave running surface and wire rope tension member of claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the at least one bearing" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 8-9, 12-13, 16-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US Patent No. 10,246,303 to Lampinen et al (henceforth referred to as Lampinen).
Regarding claims 1-3, 6, 8-9, 12-13,  Lampinen discloses an elevator sheave assembly (i.e. Fig. 7, ref. 40, 80, 90) with independently rotating sheaves (i.e. Fig. 7, ref. 4,8,9), comprising: 
a shaft (i.e. Fig. 7, ref. S) having a longitudinal axis;
a plurality of sheave subassemblies independently rotatable about the longitudinal axis of the shaft, each of the plurality of sheave subassemblies comprising: 
a sheave (i.e. 7, ref. 4, 8, 9) having a running surface configured for frictional tractive engagement with a tension member (i.e. Fig. 7, ref. r, R); and 
two bearings (i.e. Fig. 7, ref. 10) arranged at opposing outer faces of the sheave and spaced apart from one another (i.e. Fig. 7, the pair of bearings of ref. 10 are placed or spaced side by side instead of on top of each other) rotatably connecting the sheave to the shaft, a bearing spacer (i.e. See mark up of Fig. 7) arranged between adjacent sheave subassemblies of the plurality of sheave subassemblies on the shaft to isolate rotation of the adjacent sheave subassemblies relative to one another, 

Wherein each of the plurality of sheave subassemblies is independently rotatable about the shaft at a different speed (i.e. implied by Column 2, lines 41-44) than the other sheave subassemblies of the plurality of sheave subassemblies.  
Wherein an outer face of each of the two bearings (i.e. Fig. 7, ref. 10) of a first of the plurality of sheave subassemblies is aligned flush with an outer face of the sheave (i.e. Fig. 7, ref. 4) of the first sheave subassembly. 
Wherein the sheave of each of the plurality of sheave subassemblies defines a bore (i.e. Fig. 7, bore of ref. 4, 8, 9 that contains ref. 10) extending longitudinally through the sheave and housing the at least one bearing.
Wherein the at least one bearing of each of the sheave subassemblies is at least one roller bearing (i.e. Fig. 7, ref. 10) or ball bearing having an inner race connected to the shaft and an outer race connected to the sheave. 
Wherein the bearing spacer abuts and separates adjacent inner races of the at least one bearing of the adjacent sheave subassemblies (i.e. See mark up of Fig. 7).
Wherein at least one of the plurality of sheave subassemblies is removable from the shaft without removal of the remaining plurality of sheave subassemblies (i.e. implied since the sheave subassemblies are independently mounted relative to each other). 



    PNG
    media_image1.png
    425
    509
    media_image1.png
    Greyscale

Regarding claims 16-18, 20, Lampinen discloses an elevator system (i.e. Fig. 2), comprising: 
an elevator shaft (Fig. 2, not indicated but shown) having a support frame;
an elevator car (i.e. Fig. 2, ref. 1) movable along a vertical travel path defined by the elevator shaft;
a motor (i.e. Fig. 2, ref. M) arrangement comprising at least one drive sheave (i.e. Fig. 2, ref. 3) rotatable via the motor arrangement; 

a shaft (i.e. Fig. 1, ref. S) having a longitudinal axis;
a plurality of sheave subassemblies independently rotatable about the longitudinal axis of the shaft, each of the plurality of sheave subassemblies comprising: 
a sheave (i.e. 7, ref. 4, 8, 9) having a running surface; and 
two bearings (i.e. Fig. 7, ref. 10) arranged at opposing outer faces of the sheave and spaced apart (i.e. Fig. 7, the pair of bearings of ref. 10 are placed or spaced side by side instead of on top of each other) from one another for rotatably connecting the sheave to the shaft, a bearing spacer (i.e. See mark up from Fig. 7) arranged between adjacent sheave subassemblies of the plurality of sheave subassemblies on the shaft to isolate rotation of the adjacent sheave subassemblies relative to one another, 
wherein each of the plurality of sheave subassemblies is independently rotatable to the other sheave subassemblies (i.e. Column 2, lines 41-44); and 
a plurality of tension members (i.e. Fig. 7, ref. r, R) each in frictional tractive engagement with at least one drive sheave of the motor arrangement and the sheave of one of the plurality of sheave subassemblies of the at least one elevator sheave assembly, and 
wherein the at least one elevator sheave assembly permits each tension member engaged with the at least one elevator sheave assembly to move at a different speed (i.e. implied by Column 2, lines 41-44) relative to the other tension members associated with the at least one elevator sheave assembly. 

Wherein the at least one bearing of each of the sheave subassemblies of the at least one elevator sheave assembly is at least one roller bearing (i.e. Fig. 7, ref. 10) or ball bearing having an inner race connected to the shaft and an outer race connected to the sheave. 
Wherein at least one of the plurality of sheave subassemblies of the elevator sheave assembly is removable from the shaft without removal of the remaining plurality of sheave subassemblies (i.e. implied since the sheave subassemblies are independently mounted relative to each other).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,246,303 to Lampinen et al in view of US Patent No. 10,046,949 to Moser et al (henceforth referred to as Moser).
Regarding claim 4, Lampinen does not specifically teach a retaining clip. However, retaining rings used to retain sheaves within a sheave assembly are well known in the art. For example, Moser teaches an elevator sheave assembly (i.e. Title) comprising a shaft (i.e. Fig. 2, . 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,246,303 to Lampinen et al in view of US Patent Application Publication No. 2006/0070822 to Osada et al (henceforth referred to as Osada).
Regarding claim 15, Lampinen does not specifically teach a concave running surface. However, Osada teaches an elevator sheave assembly (i.e. Title) with independently movable sheaves (i.e. Fig. 5, ref. 22a-22d) wherein each sheave in the sheave assembly comprises a concave running surface (i.e. Fig. 5, ref. 23a-23d) for accepting wire rope tension members (i.e. Figs. 3-4, ref. 2a-2d). Therefore, it would have been obvious to one of ordinary skill in the art to use the sheave as taught in Osada in the elevator sheave assembly as taught in Lampinen in elevator systems with preexisting wire rope type tension members with corresponding motor drives that use wire rope and there would have been reasonable expectation of success. 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,246,303 to Lampinen et al in view of US Patent No. 10,556,777 to Salmi (henceforth referred to as Salmi). 
Regarding claim 14, Lampinen does not teach specifically teach a V-shaped running surface for a V-belt tension member. However, Salmi teaches a similar elevator sheave assembly (i.e. Fig. 1, ref. 40, 80) with independently rotatable sheave subassemblies comprising a bearing (i.e. Fig. 1, ref. 12) rotatable about a shaft (i.e. Fig. 1, ref. S) and a sheave (i.e. Fig. 1, ref. 4, 8, 9). Salmi further teaches the rope (i.e. Fig. 1, ref. r, R) are belt shaped but may also have teeth or V-ribbed as well. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the V-ribbed belt as taught in Salmi in the elevator sheave assembly as taught in Lampinen to match a V-shaped running surface to prevent the belt from laterally slipping off the running surface of the sheave and there would have been reasonable expectation of success. 
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 01/27/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 7, under “drawing objections” that crowned, V-shaped, and concave sheave surfaces are well known in the art and thus do not have to be shown. This argument is not persuasive because by Applicant’s own admittance, the crowned, V-shaped, and concave sheave surfaces are well known and thus not novel to the invention and should be cancelled from the claims or a drawing detailing the sheave surface to help illustrate how 
Applicant argues on page 8-9 that Lampinen Fig. 8 does not teach the structures of the amended claims. This argument is moot because the new ground of rejection does not rely on Fig. 8 applied in the prior rejection but relies on an alternative embodiment taught in Lampinen Fig. 7.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825.  The examiner can normally be reached on M 9-5, W-F 10-2.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DIEM M TRAN/Examiner, Art Unit 3654